



COURT OF APPEAL FOR ONTARIO

CITATION:
Centre
    for Addiction and Mental Health v. Ontario, 2012 ONCA 342

DATE: 20120524

DOCKET: C51956

Simmons, Blair and Hoy JJ.A.

BETWEEN

The Person in Charge of Centre for
    Addiction and Mental Health and The Person in Charge of the Mental Health
    Centre Penetanguishene

Appellants

and

Her Majesty the Queen

Respondent

and

Brian Conception

Respondent

James P. Thomson, for the appellants

Grace Choi and Dena Bonnet for the respondent Attorney
    General of
Ontario

Paul Burstein,
amicus curiae

Heard: December 14, 2011

On appeal from a treatment order made pursuant to section
    672.58 of the
Criminal Code
by Justice Mary Hogan of the Ontario Court
    of Justice dated April 13, 2010.

R.A. Blair J.A.:

OVERVIEW

[1]

The issues in this appeal expose the tension that exists where scarce
    public resources do not meet the needs of mentally ill persons coming into
    contact with the justice and health care systems.

[2]

Mr. Conception was charged with sexual assault and, because of his
    apparent mental health difficulties, found himself in 102 Court at Old City
    Hall in Toronto.  102 Court  the Mental Disorder Court  is a specialized
    Court dealing with people with mental health concerns who have been accused of
    criminal offences.  The judges who preside there, and the staff and medical
    experts who assist them, are knowledgeable, proficient, and compassionate in
    administering to the complexities that arise when the law comes face-to-face
    with mental health realities.  They are to be applauded for their dedication
    and the important work that they do.

[3]

Justice Mary Hogan, who made the order under appeal, is one of those
    judges.  But she and her colleagues are also understandably frustrated when the
    mental health care system is unable to provide the facilities  in particular,
    the beds  that are needed to accommodate orders made where an accused person
    requires timely treatment in a mental health facility.  In this case, the
    tension arose when Mr. Conception was made the subject of a treatment order
    under s. 672.58 of the
Criminal Code
, requiring him to submit
    involuntarily to anti-psychotic drug therapy following a finding that he was unfit
    to stand trial.  The hospital authorities to whom the order was directed could
    not accommodate him immediately because no bed was available for at least six
    days.

[4]

The incident arose during a period when a number of 102 Court judges
    were expressing their frustration by issuing a series of forthwith and no
    stopover in jail orders, either by way of s. 672.58 treatment orders or
    warrants of committal, in a number of different matters.
[1]
Those orders required mental health hospitals to accept as patients accused
    persons who were made the subject of treatment orders forthwith, without
    delay and without regard to whether the hospitals had the beds and facilities
    available to treat the patient. Some of the orders also stipulated that the
    accused were not to be sent to a correctional facility prior to being sent to
    the mental health facility.

[5]

The order under appeal is one of those orders.  The appellants  The
    Person in Charge of Centre for Addiction and Mental Health (CAMH) and The
    Person in Charge of Mental Health Centre Penetanguishene (MHCP)  seek to set
    it aside on the basis that the order requiring treatment to be conducted at
    CAMH or designate (preferably Oak Ridge)
[2]
was made without the necessary consent of CAMH as required by s. 672.62 of the
Criminal
    Code
and in circumstances where the hearing judge knew there were no beds
    available.

[6]

Respectfully, while I understand the concerns and the rationale
    underlying the order, I conclude that it was not a proper one in the
    circumstances.  For the reasons that follow, I would allow the appeal.

THE TREATMENT ORDER REGIME

[7]

What I shall refer to as the treatment order regime is a component of
    Part XX.1 of the
Criminal Code
that deals generally with persons in
    the criminal law system who suffer from mental disorders.  Amongst other
    things, Part XX.1 provides the court with the authority to make orders for the
    assessment of mentally ill accused who may be unfit to stand trial (unfit
    accused) or not criminally responsible for an offence as a result of a mental
    disorder (NCR accused), and to make the appropriate order or enter the
    appropriate verdict in the event of such an assessment.  Persons who are found
    unfit for trial or not criminally responsible for an offence fall under the
    purview of the various federal review boards set up in each province. Part XX.1
    outlines the dispositions that may be made by courts and review boards, and the
    parameters within which those dispositions are to be made.

[8]

Sections 672.58 through 672.62 set out a statutory framework within
    which the court may compel an unfit accused to submit to involuntary treatment
    for a period of up to 60 days.  The relevant portions of that framework are the
    following:

672.58
Where
    a verdict of unfit to stand trial is rendered and the court has not made a
    disposition under section 672.54 in respect of an accused, the court may, on
    application by the prosecutor, by order, direct that treatment of the accused
    be carried out for a specified period not exceeding sixty days, subject to such
    conditions as the court considers appropriate and, where the accused is not
    detained in custody, direct that the accused submit to that treatment by the
    person or at the hospital specified.

672.59
(1)
    No disposition may be made under section 672.58 unless the court is satisfied,
    on the basis of the testimony of a medical practitioner, that a specific
    treatment should be administered to the accused for the purpose of making the
    accused fit to stand trial.

(2) The testimony required by the court for the purposes of
    subsection (1) shall include a statement that the medical practitioner has made
    an assessment of the accused and is of the opinion, based on the grounds
    specified, that

(a) the accused, at the time of the assessment, was unfit to
    stand trial;

(b) the psychiatric treatment and any other related medical
    treatment specified by the medical practitioner will likely make the accused
    fit to stand trial within a period not exceeding sixty days and that without
    that treatment the accused is likely to remain unfit to stand trial;

(c) the risk of harm to the accused from the psychiatric and
    other related medical treatment specified is not disproportionate to the
    benefit anticipated to be derived from it; and

(d) the psychiatric and other related medical treatment
    specified is the least restrictive and least intrusive treatment that could, in
    the circumstances, be specified for the purpose referred to in subsection (1),
    considering the opinions referred to in paragraphs (b) and (c).



672.62(1) No court shall make a disposition under section
    672.58 without the consent of

(a) the person in charge of the hospital where the accused is
    to be treated; or

(b) the person to whom responsibility for the treatment of the
    accused is assigned by the court.

(2) The court may direct that
    treatment of an accused be carried out pursuant to a disposition made under
    section 672.58 without the consent of the accused or a person who, according to
    the laws of the province where the disposition is made, is authorized to consent
    for the accused.

BACKGROUND AND FACTS

[9]

On April 13, 2010, Mr. Conception appeared in 102 Court for a hearing to
    determine whether he was fit to stand trial.  After considering the expert
    medical evidence and the submissions of counsel, the hearing judge found him
    unfit.  The Crown then sought a treatment order under s. 672.58.

[10]

Dr.
    Waisman, the forensic psychiatrist on call at 102 Court that day, was recalled
    and questioned on the treatment order issue.  He testified that the criteria
    for such an order were met: Mr. Conception was likely to remain unfit without
    treatment; treatment was likely to make him fit for trial within 60 days; the
    anti-psychotic treatment proposed was the least intrusive that could be given
    in the circumstances and was not disproportionate to the expected benefits; the
    side effects were manageable; and Mr. Conception had responded well to
    treatment in the past.  As the charge against him concerned a sexually-related
    assault of a CAMH staff member, Dr. Waisman felt that Mr. Conceptions
    treatment could be carried out more appropriately at Oak Ridge.

[11]

Given
    the evidence and an existing arrangement that CAMH and the hospitals would
    generally accept persons who were made the subject of treatment orders, subject
    to bed availability, the hearing judge indicated that she would make such an
    order in Mr. Conceptions case.  What followed provides an illuminating window
    through which the tension between the court and the government and hospitals
    surrounding forensic psychiatric resources may be understood.

Based on information obtained from a representative of
    CAMH who was in court, the Crown advised the hearing judge that there would not
    be a bed available for Mr. Conception in a designated psychiatric facility
    until April 19, six days later.  MHCP, of which Oak Ridge is a part  the
    preferred designate in this case, given Dr. Waismans opinion  would have a
    bed available on the 19th.

The hearing judges response to this news was succinct: 
    Oh, that is great.

Perhaps detecting a note of exasperation in the judges
    voice, and no doubt having in mind the context of other forthwith treatment
    orders made in the 102 Court, Crown counsel made submissions designed to
    explain the delay.  She acknowledged that the situation was not ideal, but stressed
    that hospital administrators needed to be able to determine who requires
    priority of treatment.

The hearing judge was not persuaded.  She asked why she
    should leave it up to hospital administrators to determine priority, observing
    that she did not make treatment orders lightly, but if someone is in such a
    condition that they have to be the subject of a treatment order, where they are
    being forced to take medication  and I have made that determination, based on
    the expert evidence I have heard,
then that means now, it does not mean
    that a treatment order is necessary next Monday
or that, you know the
    correctional facilities will try to do whatever they can try to do in the
    interim (emphasis added).

[12]

In
    the course of a further dialogue, Crown counsel pointed out that because there
    was a shortage of beds, the problem with giving Mr. Conception priority would
    be that someone else who needed that bed would be displaced.  In these
    circumstances, she submitted again, it should be hospital administrators who make
    those kinds of treatment choices.  The hearing judge remained firm:

Then why dont we leave making treatment orders to hospital
    administrators, we do not; we do not.  You know, it is a very serious order
    that is made and it has to come to a court where expert evidence is heard,
    where a judge has to be satisfied that the statutory criteria has been
    satisfied and that it is required now, and if that is the situation then  and
    we do not take that seriously then leave everything to hospital administrators,
    but we do not.

As I say, I make orders that people against  their will have
    drugs administered to them.  That is extraordinarily serious and we do that
    because we feel it is absolutely necessary and that means now, not a week from
    now and I understand that, as I have said, and I do not do it lightly when I do
    things like this, but I understand it does create disruption.  But, you know,
    it would probably be better if he is in a bed in the hall of a psychiatric
    hospital than if he is in the medical unit not getting what I have been told is
    absolutely necessary treatment for, you know, a week.

So if you look at the priorities and what is better, not ideal,
    but you know at least he is in a hospital and not a jail and I do not
    understand  if you are saying to me, its okay, and you are saying it is not
    ideal but you are saying it is okay to have him wait a week.  Well, if it is
    okay to have him wait a week then we should not be asking for treatment orders
    today and I should not be making them; it is not okay.

[13]

The
    debate ended with the following exchange:

The Crown:

But what Im saying though Your Honour is that the practical
    reality is that someone who would have gotten their bed today for a treatment
    order made by another judge is now not going to get their bed.

The Court:

Well, I feel badly about that, but I am not in a position to,
    quite frankly  well for one thing, firstly with that argument I do not know
    that in fact that is reality, that there is someone else that a judge has
    ordered to have a treatment order today.  I do not know  where they would sit
    in terms of Mr. Conception; in terms of priority, if one had to do that, I have
    none of that information,
but regardless it is about time the Province
    provided sufficient beds to deal with our mental health needs and it is not
    going to happen if I  you know, if we are prepared to do something as serious
    as make treatment orders and then say, but it is okay they can sit in a jail
    bed.  That is not appropriate.
We have a mental health system here that
    is supposed to treat people and you know ordering treatment orders is one of
    the most serious things we can do in terms of the mental health system and yet
    we cannot seem to provide a bed for them to get treated in and that is totally
    unacceptable.  And I understand the argument but it is not an argument that
    carries any weight with me when it comes to treatment orders. [Emphasis added.]

[14]

In
    the result, the hearing judge issued a treatment order requiring that Mr.
    Conception be conveyed to CAMH or designate (preferably Oak Ridge) to receive
    treatment for the purpose of making him fit to stand trial, for a period of up
    to 60 days.  The order also directed that he remain in custody at CAMH or
    designate and that he be taken directly from Court to the designated hospital
    and from [the] hospital directly back to Court.  Accused is not to be taken to
    a jail or correctional facility under any circumstances pursuant to this
    order.

[15]

Correctional
    authorities complied.  CAMH could not accommodate Mr. Conceptions needs because
    it did not have an available bed and it was too dangerous to try to squeeze him
    in when no bed was available.  MHCP did not have a bed available for another
    six days.  Nonetheless, in view of the order, Court Services delivered Mr.
    Conception to MHCP at about 10 P.M. on the day the order was made, and left him
    in a hallway.

[16]

In
    the end, Mr. Conception received treatment at MHCP.  The hearing judges order
    was stayed under the
Criminal Code
when the hospitals appeal was
    launched and Lang J.A. made an order, with everyones agreement, that he be
    treated at MHCP where he had been taken, notwithstanding the effect of the
    appeal had been to stay the order.  Mr. Conception was treated.  He returned to
    court.  The charges against him were ultimately stayed in June 2011.

MOOTNESS

[17]

Because
    the charges against Mr. Conception have been dealt with there is a question
    whether the Court should refuse to hear the appeal on the basis that it is
    moot.  All counsel urge us to decide the appeal, and I am persuaded that we
    should do so.

[18]

Although
    the issues raised are factually moot, the legal issues raised are important.
    Moreover, they are capable of repetition, yet evasive of review:
Mazzei
    v. British Columbia (Director of Adult Forensic Psychiatric Services),
2006
    SCC 7, [2006] 1 S.C.R. 326, at para. 15. A court may deal with a moot issue in
    such circumstances.

[19]

Here,
    the clash between the hearing judges desire to be able to make treatment
    orders on a forthwith/no stopover in jail basis and the hospitals need to
    refuse consent when they are unable to accept an immediate referral has been a
    recurring theme in the Ontario Court of Justice.  Some clarification of these
    issues may be of assistance.

FRESH EVIDENCE

[20]

The
    parties have cooperated in filing a comprehensive brief of fresh evidence to
    provide a record for the constitutional argument raised for the first time on
    the appeal.  The fresh evidence consists of:

(a)     testimony from two
    experienced forensic psychiatrists concerning the implications of wait times
    for the treatment of unfit accused people who are to receive involuntary
    treatment and whether waiting for a hospital bed would have a serious
    deleterious effect on them, and outlining as well the medical services available
    in correctional facilities and the efforts made by hospitals to prioritize such
    people needing hospital admission;

(b)     testimony from the
    Person in Charge of CAMH, describing and outlining:

(i)

its funding;

(ii)

its provision of an on-site psychiatrist on a daily basis to perform assessments;

(iii)

its provision of an administrator to coordinate and advise on bed
    availability across the Province;

(iv)

its facilities for treating such patients;

(v)

the manner in which that treatment is prioritized, and why.

(c)     testimony from
    officials in the Ministry of Health and Long-Term Care and the Ministry of
    Community Safety and Correctional Services, and a correctional officer, providing
    further details about hospital administration and funding and the medical
    treatment available, or not available, in corrections settings.

[21]

Counsel
    agree that we should consider the fresh evidence and I accept that position. 
    The fresh evidence creates a record for assessing the constitutional challenge
    that, as noted above, is raised for the first time by
amicus curiae
on
    appeal. The fresh evidence also provides helpful background about the mental
    health facilities available in the province to respond to the needs of accused
    persons who find themselves under the umbrella of Part XX.1 of the
Criminal
    Code
.

ANALYSIS

The appellant hospitals submit that the hearing judge
    erred in granting the treatment order because they had not provided the
    requisite consent to such an order under s. 672.62.  They further contend that
    she erred in issuing a forthwith order when she knew that the hospitals would
    not have the capacity to treat Mr. Conception for up to six days.  In response,
amicus
argues that the appellants had indeed provided the necessary
    consent to treatment  the timing of when that treatment was to commence being
    simply a detail  but, in any event, that the consent requirement in s. 672.62
    is unconstitutional because it violates Mr. Conceptions s. 7 rights under the
Canadian
    Charter of Rights and Freedoms
.  The respondent Attorney General and the
    appellants support the constitutionality of the consent requirement. The
    respondent Attorney General also supports the appellants position that the
    hospitals had not provided an operative consent.

[22]

As
    helpful as Mr. Bursteins submissions as
amicus
have been, I take a
    different view.  In my opinion, the hospitals had not provided their consent to
    a treatment order disposition, and the
Criminal Code
requirement that
    they do so is not unconstitutional.  I arrive at these conclusions for the
    following reasons.

The Consent Requirement Under s. 672.62 Was Not Met

[23]

As
amicus
contends, there was never any doubt, at one level, that CAMH or
    its designate, MHCP, would accept Mr. Conception as a patient pursuant to a
    treatment order.  A memorandum of understanding was in place between CAMH and
    the 102 Court, and by its terms CAMH provided a form of general consent to the
    placement and treatment of accused persons subject to s. 672.58 treatment
    orders (and other dispositions provided for under Part XX.1 of the
Criminal
    Code
).  Mr. Burstein argues that consent as contemplated by s. 672.62
    means only that the hospital agrees to provide treatment in a broad sense, that
    is, that it acknowledges it has the skill and ability to administer the
    treatment called for in the order and agrees that the treatment is
    appropriate.  He submits that the need for consent in this context does not
    carry with it the right to decline on the basis of a bed shortage.

[24]

I
    disagree.  In my opinion, it is implicit in the umbrella consent provided that
    the hospitals will have the necessary facilities, personnel, and in-patient
    beds available at the time the order becomes operative, to enable them to
    provide the treatment required in a manner that is effective and ensures the
    safety of the patient, the medical and hospital staff, and the other patients
    at the hospital.  As Dr. Simpson, the Person in Charge of CAMH, said, when CAMH
    withholds its consent because of the unavailability of a bed, it does so for
    reasons of safety.

[25]

Consent
    to treat a patient when a bed becomes available in six days time is not a
    consent to accept the patient for treatment forthwith.  The hearing judge erred
    in acting on the basis that the consent requirement had been satisfied in these
    circumstances.

The Consent Requirement In s. 672.62 Does Not
    Violate s. 7 of the
Charter

[26]

In
    addition, I am satisfied that the consent requirement in s. 672.62 of the
Criminal
    Code
does not violate s. 7 of the
Canadian Charter of Rights and
    Freedoms
.  I say this because even if a hospitals refusal to admit an
    unfit accused for a s. 672.58 treatment order immediately engages the accused
    persons right to liberty and security of the person as contemplated by s. 7,
    the unfit accused is deprived of those rights in a manner that accords with the
    principles of fundamental justice.

[27]

In
Canada (Attorney General) v. Bedford
, 2012 ONCA 186, 109 O.R. (3d) 1,
    this court summarized the proper approach to a s. 7 claim, at paras. 88-89:

Although the language of the English version of s. 7 might
    suggest otherwise, the case law has established that s. 7 creates a single
    constitutional right: the right not to be deprived of life, liberty and
    security of the person except in accordance with the principles of fundamental
    justice. There is no freestanding right to life, liberty and security of the
    person. Legislation that limits the right to life, liberty and security of the
    person will attract s. 7 scrutiny. It will, however, survive that scrutiny and
    avoid judicial nullification unless it is shown to be contrary to the
    principles of fundamental justice.

An applicant alleging a breach of s. 7 must demonstrate on the
    balance of probabilities that: (1) the challenged legislation interferes with
    or limits the applicant's right to life,
or
the right to liberty,
or
the right to
    security of the person; and (2) that the interference or limitation is not in
    accordance with the principles of fundamental justice. [Citations omitted and
    emphasis in original.]

The Right to
    Liberty and the Security of Person

Section 7 of the
Charter
ensures that:

Everyone has the right to life, liberty and security of person
    and the right not to be deprived thereof except in accordance with the
    principles of fundamental justice.

[28]

I
    accept that Mr. Conceptions s. 7 rights may be engaged by the hospitals
    refusal to consent to a forthwith treatment order under s. 672.62.  It is
    well-established that detention and a threat of imprisonment can engage a
    persons liberty interest, as can a continuation of the deprivation of liberty:
    see
Canada (A.G.) v. PHS Community Services Society
, 2011 SCC 44, [2011]
    3 S.C.R. 134, at para. 90;
Cunningham v. Canada
, [1993] 2 S.C.R. 143,
    at para. 10;
Dumas v. Leclerc Institute
, [1986] 2 S.C.R. 459, at p.
    464.  For mentally ill accused, the threat of imprisonment may also trigger
    particular security of person concerns.  It is generally accepted that the
    right to security of the person protects both the physical and psychological
    integrity of the individual:
New Brunswick (Minister of Health and
    Community Services) v. G.(J.)
, [1999] 3 S.C.R. 46, at para. 58. Further,
    the Supreme Court of Canada has held that laws impeding access to medical care
    can engage security of the person concerns: see
Chaoulli v. Quebec
    (Attorney General)
, 2005 SCC 35, [2005] 1
    S.C.R. 791;
R. v. Morgentaler
,
    [1988] 1 S.C.R. 30;
PHS Community Services Society
.

[29]

Unfit
    accused in need of treatment who cannot be placed in a forensic mental health
    facility are typically remanded to wait in jail and, as
amicus
points
    out and the fresh evidence reveals, Ontario jails are not ideally equipped to
    deal with the special needs of mentally ill inmates.  While some Ontario
    detention centres do have basic facilities available to assist inmates with
    mental health concerns, jails are simply not designed to respond effectively to
    such special needs.  Jails provide fewer opportunities for the mentally ill to
    obtain sometimes-urgently needed psychiatric help, and incarceration generally
    poses an enhanced risk to the mental health of mentally ill inmates, in
    comparison to housing in a psychiatric facility suited to meeting those needs.

[30]

No
    one quarrels with the observation that severely mentally ill accused should not
    be housed in jail facilities. In
R. v. Phaneuf
, 2010 ONCA 901, 104
    O.R. (3d) 392, at para. 28, this Court recognized the risks involved:

[T]here can be no doubt that the incarceration of mentally ill
    persons in a jail setting risks further deterioration of their mental state and
    potentially places them at real risk of physical harm.

[31]

As
    outlined in the fresh evidence, there are significant differences between the
    type of treatment available to an unfit accused who is temporarily detained in
    a jail facility pending the availability of a bed in a psychiatric facility,
    and the treatment that is afforded to an unfit accused in CAMH or MHCP or
    another such facility.  There is universal acceptance that the latter is the
    preferred route.  When a facility with a Special Needs Unit
[3]
does not have space in the Unit, and in other jails that do not have such
    Units, the mentally ill person is commonly (although not always) held in
    segregation.  The evidence indicates this experience can exacerbate their
    symptoms, lacking as it does the therapeutic quiet offered to agitated
    psychotic patients in a psychiatric facility.

[32]

Accordingly,
    when an unfit accused is required to wait, and is placed in a jail that is
    ill-equipped to address his or her mental health concerns, that individual
    faces a risk of harm to his or her mental and physical health, triggering both
    liberty and security of the person concerns.

[33]

The
    purpose of the treatment order regime in the
Criminal Code
is to
    restore an unfit accuseds fitness to stand trial as expeditiously as possible,
    thus enabling the trial process to proceed in a timely fashion and, in turn,
    enhancing both the accuseds fair trial and other
Charter
rights and
    societys interest is seeing that criminal matters are disposed of on their
    merits.  Experience shows that the majority of accused who are the subject of
    treatment orders suffer from a serious psychotic illness, such as
    schizophrenia, schizo-affective disorder, or bipolar disorder.  Experience also
    shows they can often achieve a return to fitness for trial through the
    administration of anti-psychotic drug treatment for a period of 30-60 days:
    hence, the 60-day limit on a s. 672.58 order.

[34]

Except
    for individuals experiencing their first psychotic episode (who make up a very
    small proportion of those accused who are found to be unfit for trial), there
    was no consensus between the psychiatrists who gave fresh evidence that a delay
    in treatment of even a matter of days would have an adverse effect on treatment
    outcome.  At the same time, there is general agreement that individuals who are
    psychotic should be treated as soon as possible because it may be that the
    longer a person is left untreated, the more resistant that persons illness can
    become to later treatment.  Consequently, any delay in treatment, once an order
    is made, is a matter of concern.

[35]

While
    what happens in practice may often be something else, in theory the delay
    resulting from an absence of consent leads to a similar delay in commencing and
    completing successful treatment, which may result in a postponed declaration of
    fitness, and therefore, a delay in the renewal of the trial process and the
    ultimate trial determination.  This extended delay and its accompanying forced
    stopover in a detention centre not fully-equipped to meet the needs of
    mentally ill inmates prolongs the unfit accuseds deprivation of liberty, and
    does so in an environment that may well be characterized by significant
    infringements on the individuals security of person interests, as the fresh
    evidence indicates.

[36]

That is sufficient to engage s.
    7 of the
Charter, and
I turn now to the question that has consumed
    most of the debate.  Is the unfit accused deprived of his or her s. 7 rights in
    these circumstances in a manner that does not accord with principles of
    fundamental justice?

The
    Principles of Fundamental Justice

[37]

Amicus
argues that the consent requirement in s.
    672.62 violates the principles of fundamental justice because it is
    procedurally unfair and because it is constitutionally vague and arbitrary.

Procedural Fairness

[38]

Amicus
argues that the consent requirement unconstitutionally delegates the power to
    decide whether to make a treatment order under s. 672.58 to hospital
    administrators, in effect giving hospital authorities a veto over the judges
    decision and thereby permitting an unfit accuseds s. 7 interests to be
    determined by someone other than the presiding judge and without affording an
    opportunity for the accused to be heard.  I disagree.

[39]

The
    consent requirement does not remove the s. 672.58 decision-making power from
    the judge or bestow such authority upon hospital administrators.  The decision
    whether to make such an order remains that of the hearing judge, based upon the
    evidence before him or her.  The requirement for hospital consent is one of the
    parameters within which that decision must be made, in order to accommodate
    considerations on the medical side of the treatment order equation.  These
    considerations are of considerable importance in ensuring that the court
    strikes the right balance between an individuals right to refuse medical
    treatment and the states power to impose such treatment.  In my opinion, when
    the treatment order regime is viewed as a whole, there is no violation of the
    principles of fundamental justice.

[40]

For
    a rule or principle to constitute a principle of fundamental justice within
    the meaning of s. 7,

it must be a legal principle about which there is significant
    societal consensus that it is fundamental to the way in which the legal system
    ought fairly to operate, and it must be identified with sufficient precision to
    yield a manageable standard against which to measure deprivations of life,
    liberty or security of the person.

R. v. Malmo-Levine
;
R. v. Caine
, 2003 SCC 74,
    [2003] 3 S.C.R. 571, at para. 113.

[41]

There
    can be no dispute that some of the principles relied upon by
amicus
in
    this debate are principles of fundamental justice.  Decisions that risk
    depriving an individual of his or her rights to liberty and security of the
    person under s. 7 ought to be made by a competent tribunal applying the law to
    the evidence presented before it, and the individual has the right to be heard
    and to present his or her case in such circumstances.  As the Supreme Court
    reminds us in
Charkaoui v. Canada (Citizenship and Immigration)
, 2007
    SCC 9, [2007] 1 S.C.R. 350 at para. 48:
[4]

Since
Bonhams Case
[(1610), 8 Co. Rep. 113b, 77 E.R.
    646], the essence of a judicial hearing has been the treatment of facts
    revealed by the evidence in consideration of the substantive rights of the
    parties as set down by law

[42]

However,
    these principles are not violated by the consent requirement in
    s. 672.62.  The hearing judge makes the determination whether an unfit
    accused should be subjected to a treatment order, applying the law to the
    evidence led.  The unfit accused has the right to be heard, to present
    evidence, and to make submissions.  The fact that a hospital is temporarily
    unable to provide operative consent to treatment because of a shortage of beds
    does not change this, although it may have an impact on the timing of the treatment
    and it may expose the unfit accused to circumstances that impinge upon his or
    her s. 7 rights, as outlined above.

[43]

The
    jurisprudence is clear, moreover, that principles of fundamental justice
    encompass not only the accuseds interests but also collective, societal
    interests, and that an accused person is not entitled to the most favourable
    procedures possible.  In
R. v. Mills
, [1999] 3 S.C.R. 668, the Supreme
    Court of Canada summarized the body of law reflected in that statement in the
    following passage, at para. 72:

[T]he principles of fundamental justice do not entitle the
    accused to the most favourable procedures that could possibly be imagined:
R.
    v. Lyons
, [1987] 2 S.C.R. 309, per La Forest J., at p. 362.  This is
    because fundamental justice embraces more than the rights of the accused.  For
    example, this Court has held that an assessment of the fairness of the trial
    process must be made from the point of view of fairness in the eyes of the
    community and the complainant and not just the accused:
R. v. E. (A.W.)
,
    [1993] 3 S.C.R. 155, per Cory J., at p. 198.  In a similar vein, McLachlin J.,
    in
Seaboyer, [R. v. Seaboyer
, [1991] 2 S.C.R. 577], at p. 603, stated:

The principles of fundamental justice reflect a spectrum of
    interests, from the rights of the accused to broader societal concerns. 
    Section 7 must be construed having regard to those interests and against the
    applicable principles and policies that have animated legislative and judicial
    practice in the field (
Beare
, [1988] 2 S.C.R. 387], at pp. 402-3 per
    La Forest J.).
The ultimate question is whether the legislation, viewed in
    a purposive way, conforms to the fundamental precepts which underlie our system
    of justice
. [Emphasis added.]

[44]

Subject
    to the vagueness argument to which I will return, the consent requirement in s.
    672.62 responds to a number of broader societal considerations as well as to
    the needs of the individual unfit accused, and in that way does not run afoul
    of the principles of fundamental justice.

[45]

First,
    there is a general reluctance in law to compel a medical practitioner or
    hospital authorities to administer treatment.  This approach is evident in such
    decisions as
Re J (a minor) (wardship: medical treatment)
, [1992] 4
    All E.R. 614 (C.A.);
Rotaru v. Vancouver General Hospital Intensive Care
    Unit
, 2008 BCSC 318;
Rasouli (Litigation guardian of) v. Sunnybrook
    Health Sciences Centre,
2011 ONSC 1500, 105 O.R. (3d) 761, affd 2011 ONCA
    482, 107 O.R. (3d) 9, leave to appeal to S.C.C. granted,
Cuthbertson v.
    Rasouli (Litigation Guardian)
, [2011] S.C.C.A. No. 329. The consent
    requirement of s. 672.62 respects that important societal notion.

[46]

Secondly,
    although the effect of s. 672.58 is to overcome the common laws unwillingness
    to compel someone to submit involuntarily to medical treatment, the consent
    requirement in s. 672.62 provides an important safeguard for the unfit accused. 
    A treatment order is, in itself, a profound interference with the unfit
    accuseds security of the person.  The consent requirement ensures that the
    designated psychiatric facility has the necessary bed and staff ready to
    execute the treatment order safely.  Rather than stripping the hearing judge of
    authority, this requirement provides the hearing judge with some assurance that
    the treatment order process is initiated and more likely to produce positive
    results.

[47]

In
    this context, the consent requirement is but one of several pre-conditions
    incorporated by Parliament into the treatment order regime in order to
    safeguard the accuseds interests.  These protections include that a medical
    practitioner must first assess the accused, and then testify before the court.
    Further, the accused has the opportunity to challenge the application and bring
    evidence to challenge it: see
Criminal Code
, ss. 672.59(1) and (2),
    672.6(1) and (2), 672.61, and 672.62(1)(a) and (b).

[48]

Thus,
    the consent requirement in s. 672.62 is one of a number of components  albeit
    a crucial one  within a broad legislative package designed to provide
    safeguards for the accused and to preserve procedural and substantive fairness
    to the accused in relation to s. 672.58 treatment orders.  It must be
    considered in that light.

Thirdly, as the fresh evidence demonstrates, there are
    significant risks to patients themselves and to medical personnel, hospital
    staff and others when potentially violent psychotic patients are detained in
    settings where proper facilities are not available.  In the words of Dr.
    Simpson, if CAMH is full to capacity, we
cannot safely accept
any
    more patients until a bed is vacated.  Consequently, a forthwith order
cannot
    be safely accommodated
, if forthwith is interpreted to mean
    immediately (emphasis added).

[49]

Fourthly,
    the consent requirement permits Ontarios forensic psychiatric facilities to
    co-operate in order to triage the demands and needs of both unfit accused and
    NCR accused.  On the evidence, CAMH is central to this initiative.   Dr.
    Simpson explained that CAMH participates in a multi-party subcommittee
    regarding Warrants of Committal; provides psychiatrists to go to 102 Court to
    conduct fitness assessments and assist in diverting mentally ill patients out
    of the forensic system; participates in the provincial Bed Registry for
    forensic assessments beds; and sends an administrator to 102 Court virtually
    every day to assist in finding forensic placements for accused persons.

This Court has previously recognized that the competing
    demands within the psychiatric hospital environment  generally involving
    matters not within the knowledge of the courts  are factors to be taken into
    account when making an order transferring an NCR patient from one institution
    to another: see
Beauchamp v. Penetanguishene Mental Health Centre
    (Administrator)
(1999), 138 C.C.C. (3d) 172 (Ont. C.A.), at para. 38;
The
    Person in Charge of Mental Health Centre Penetanguishene v. HMQ, Thomas Rea,
    The Person in Charge of Centre for Addiction and Mental Health
,  (13 November,
    1999) Toronto, C50716 (Ont. C.A.).  I see no reason why the same considerations
    should not apply in the context of treatment orders.  The consent requirement
    of s. 672.62 merely incorporates them into the statutory framework governing
    such orders.

Finally, it is not unreasonable that an unfit accused
    may have to wait on some occasions for a short period of time while a bed
    becomes available in a designated psychiatric facility.  As Robin Nicholas, the
    Manager, Forensic Outpatient Service and the Court Liaison for CAMH at 102
    Court, deposed, the effect of forthwith orders such as the one made here:

is to compel designated facilities to provide immediate service
    to a specific accused and may jeopardize and disadvantage other individuals who
    are also the subjects of judicial orders and who are awaiting admission to
    designated psychiatric beds.  Accommodation of orders such as this invariably
    results in displacement of other accused.

Undesirable as this may be at one level, unfit accused
    and NCR accused do not have a monopoly on scarce public resources to the
    exclusion of all others  including other similarly situated accused, other
    mentally ill patients, and all other services governments are called upon to
    provide.  The funding of mental hospitals takes place in an overall policy
    context that is not the purview of the courts, frustrating as that may be at
    times for those working in the system and as compelling as the policy arguments
    may be for more funding in this area.

[50]

Justice
    Nordheimer expressed similar sentiments while dealing with another skirmish
    between the judges of 102 Court and the hospitals: see
Centre for Addiction
    and Mental Health v. Al-Sherewadi
, 2011 ONSC 2272.  In that case, the
    courts immediate concern was that Mr. Al-Sherewadi was going to be housed in a
    police division holding cell which had no medical treatment of any kind
    available.  However, Nordheimer J.s observations also touched on broader
    issues, including the difficulties faced by personnel involved on both the
    justice and medical sides of these issues and the need to adopt a reasonable
    approach that recognizes the conflicting policy demands in dealing with them. 
    I fully subscribe to his observations at paras. 12, 14 and 15 of his reasons:

I understand that the issuance of warrants of committal may
    reflect a level of frustration by judges, who regularly deal with persons who
    have mental health issues, with the fact that the Province does not provide an
    adequate number of hospital spaces for the treatment of persons who are
    involved in the criminal justice system but who have mental health issues. That
    situation is troubling. Having to deal with it on a regular basis, given the
    human impact, is understandably trying. It does not, however, seem to me that
    the current situation is the appropriate way of addressing that frustration. It
    may be apparent to any reasonable and sensible person that, once a finding of a
    mental health issue is made, the appropriate place for the person to be housed
    is in a hospital setting where appropriate steps can be taken to assist the
    person. It should be self-evident that detention facilities are not well
    equipped to handle these persons (...)

It seems to me that the solution to at least part of this
    problem is to recognize that there must be some allowance of time for the
    implementation of treatment for these individuals. Neither an accused person
    nor a court can reasonably expect that treatment facilities will be available
    immediately upon a determination that the accused person suffers from a serious
    mental illness. Some reasonable period of time must be allowed for the system
    to accommodate the needs of these individuals. Just as a person who is arrested
    cannot expect an immediate bail hearing, or a person who is charged with a
    criminal offence cannot expect an immediate trial, similarly, a person who is
    found to have a mental illness cannot expect immediate treatment. To hold
    otherwise is to insist on a system of perfection that is unrealistic in any
    normal society. It fails to take into account that there are competing demands
    for the expenditure of public funds and that the Government is required to make
    fair and reasonable allocations of those funds among these competing demands 
    decisions that are not susceptible to being overridden by the courts.

Recognizing those realities is not to be equated with any
    suggestion that the needs of such people can be ignored or pushed to the side
    for lengthy periods of time, however. It remains the duty of the court to monitor
    compliance with any order that the court makes. But it requires that an
    allowance of a reasonable period of time for compliance with the order be
    permitted. It is only after that reasonable period of time has expired, and
    compliance has not been made, that a court is justified in taking more direct
    and vigorous action.

[51]

It
    is worth mentioning at this point that the principal function of a s. 672.58 order
    is not medical but legal.  Treatment orders are made for the sole
legal
purpose of making an accused fit to stand trial on criminal charges.  They are
    not intended to be therapeutic or for the medical benefit of the unfit accused in
    the broad sense.

[52]

From
    the comments made by the hearing judge, and cited earlier in these reasons, it
    is clear that she was justifiably concerned that Mr. Conceptions treatment was
medically
necessary and, therefore, could not be delayed for even a
    few days.  This is understandable and commendable, even without demanding
    perfection, as no one here does.  Nobody wants to see a vulnerable, mentally
    ill person sent to jail when they should be in a hospital.

[53]

However,
    it is not the function of the hearing judge to ensure that the unfit accused
    obtains the medical treatment he or she may so badly need in general.  It is
    the chief function of the hearing judge to preserve the integrity of the legal
    process by ensuring  on proper medical evidence concerning the unfit accuseds
    mental state, as called for in s. 672.59(1)  that the unfit accused receives
    the medical treatment necessary to render him or her fit to stand trial as soon
    as practicable.

[54]

Here,
    there was no evidence that a six-day delay in starting treatment might impair
    the likelihood of Mr. Conceptions becoming fit to stand trial within the 60-day
    statutory window provided in s. 672.59(2).  Were there such evidence and a
    consent to a forthwith order still not forthcoming, or were there a legitimate concern
    that a delay would infringe the unfit accuseds right to be tried within a
    reasonable time under s. 11(b) of the
Charter
, different
    considerations might apply and there might be a basis for a one-off exemption
    permitting a forthwith order dispensing with hospital consent on
    constitutional grounds.  But that is not the case here, and we need not deal
    with such an eventuality in disposing of this appeal.

[55]

In
    the end, I am satisfied that the consent requirement in s. 672.62 does not
    violate Mr. Conceptions s. 7 rights in a fashion that fails to respect the
    principles of fundamental justice.  It complies with societys notions of
    procedural fairness. Indeed, the consent requirement is an important safeguard
    built into the regime to ensure that the order is made in circumstances where
    it is capable of being implemented.

[56]

To
    adopt the language of
Seaboyer
, at p. 603, the consent requirement in
    the treatment order regime viewed in a purposive way, conforms to the
    fundamental precepts which underlie our system of justice.  It does not
    violate s. 7 on that basis.

Is the Consent Requirement Vague and
    Arbitrary?

[57]

Amicus
final argument is that s. 672.62 provides no criteria governing when a
    hospital may justifiably withhold its consent to accept an unfit accused who is
    the subject of a treatment order.  It therefore infringes the unfit accuseds
    s. 7 rights because it is impermissibly vague and open to arbitrary decisions. 
    I would not give effect to this argument.

[58]

As
    the Supreme Court of Canada noted in
Winko v. British Columbia (Forensic
    Psychiatric Institute)
, [1999] 2 S.C.R. 625, at para. 67:

A law will only be found to be unconstitutionally vague if it
so
    lacks precision that it does not give sufficient guidance for legal debate: R
    v. Nova Scotia Pharmaceutical Society
, [1992] 2 S.C.R. 606 at pp. 638-40 
    Laws must of necessity cover a variety of situations.  Given the infinite variability
    of conduct, it is impossible to draft laws that precisely foresee each case
    that might arise.  It is the task of judges, aided by precedent and
    considerations like the text and purpose of a statute, to interpret laws of
    general application and decide whether they apply to the facts before the court
    in a particular case.  This process is not in breach of the principles of
    fundamental justice; rather, it is in the best tradition of our system of
    justice. [Emphasis added.]

[59]

The
    consent requirement under s. 672.62 does not so [lack] in precision as not to
    give sufficient guidance for legal debate.  The legal notion of consent, and
    the myriad of questions that can surround it, are well-known in many areas of
    both the criminal and civil law.  Judges have been dealing with them for
    generations.  Consent and the issues surrounding it are concepts perfectly
    capable of being interpreted in their specific context.

[60]

In
    addition, while it is true that a proposed treating hospital is left with some
    flexibility when granting or withholding consent, that flexibility is not
    absolute, nor is the s. 672.62 consent requirement completely open-ended.  The
    consent requirement must be viewed in context.  Ontario has a broad legislative
    and regulatory framework that governs the conduct of hospital authorities and
    medical practitioners in relation to the acceptance and treatment of patients.
    Examples include the
Mental Health Act
, R.S.O. 1990, c. M.7, the
Public
    Hospitals Act
, R.S.O. 1990, c. P.40, the various health professions acts,
    and the regulations under all of these statutes.  Parliament was entitled to
    decide to leave the medical component of the treatment order regime to these
    authorities and medical practitioners, and crafted the relevant provisions of
    the
Criminal Code
accordingly.  The consent requirement therefore
    operates within the parameters set by this regulatory structure.

[61]

It
    follows that hospital authorities and their professional clinical staff working
    under Part XX.1 of the
Criminal Code
do not have an unfettered,
    standardless freedom to withhold consent arbitrarily, unreasonably, or subject
    to whims of inconvenience.  For example, the forensic psychiatric hospitals to
    which treatment orders are directed are all designated psychiatric facilities
    under the Mental Health Act, and as such are bound by patient admission
    criteria found outside of s. 672.62 of the
Criminal Code
.  While these
    criteria may not speak directly to the specific circumstances of consent
    required under s. 672.58, they do reflect the imperative that patients receive
    treatment where required.

[62]

In
Mazzei
, at para. 24, the Supreme Court of Canada recognized the role
    filled by provincial regulatory schemes in the context of Part XX.1 of the
Criminal
    Code
and underscored the expectation that medical authorities would comply
    with those requirements:

other parties involved (hospital authorities, for example)
    are already bound by provincial statutes to assume custody of the accused and
    provide treatment in accordance with the duties set out in those statutes  The
    legislative scheme in Part XX.1
assumes
that hospital authorities 
    are expected to comply, and will comply, with Board orders and conditions as a
    result of these specific statutory obligations. [Emphasis added.]

[63]

In
    my opinion, the foregoing framework is sufficient to guard against the risk of
    hospital authorities arbitrarily withholding consent when asked to accept an
    unfit accused for treatment under a s. 672.58 order.

[64]

Although
    constitutional challenges are concerned with the risk of, rather than the
    reality of, arbitrarily withheld consent, it is significant nonetheless that
amicus
does not seek to put forward any examples of such a practice.  Indeed, the
    evidence is to the contrary.  For example, in CAMHs Statement of Principles
    and Practices for Admission Prioritization, the first principle stated is that
    No one waits who cannot.  The Statement sets out the following admission
    principle:

If the accused is acutely mentally
    unwell and requires immediate hospitalization,
or if the accused is subject
    to Court orders
or Dispositions of the ORB which do not permit other
    placements,
admission is arranged expeditiously
. [Emphasis added.]

[65]

This
    policy is the antithesis of arbitrariness.

[66]

The consent requirement in s. 672.62 of the
Criminal Code
is
    not unconstitutionally vague or arbitrary, in my view.

DISPOSITION

[67]

For
    the foregoing reasons, I would allow the appeal and set aside the order of the
    hearing judge directing that Mr. Conception be remitted forthwith to CAMH (or
    its designate).

R.A.
    Blair J.A.

I agree J.M. Simmons
    J.A.

I agree Alexandra
    Hoy J.A.

Released: May 24, 2012





[1]
See, for example,
R. v. Rosete,
2006 ONCJ 141
; R. v. Hneihen,
2010
    ONSC 5353;
R. v. Consuelo

(14 September 2010), Toronto,
    10-10001715, 10-10004017, 10-70009469 (Ont. Ct. J.);
R. v. Procope
(6
    October 2010), Toronto, 10009107, 1200160 (Ont. Ct. J.);
Centre for
    Addiction and Mental Health v. Al-Sherewadi
,
2011 ONSC 2272
.




[2]
Oak Ridge is a wing at Mental Health Centre Penetanguishene.



[3]
In the Toronto area, there are Special Needs Units at the Toronto Jail, the
    Toronto West Detention Centre, the Vanier Centre for Women and the Ontario
    Correctional Institute.



[4]
Relying upon
United States of America v. Ferras
;
United States of America v. Latty
, 2006
    SCC 33, [2006] 2 S.C.R. 77, at para. 25.


